               Case 3:19-cv-01491-VC Document 51 Filed 10/02/20 Page 1 of 4



 1   Matthew R. Bainer, Esq. (SBN 220972)
     THE BAINER LAW FIRM
 2   1901 Harrison St., Suite 1100
     Oakland, California 94612
 3   Telephone:    (510) 922-1802
     Facsimile:    (510) 844-7701
 4   mbainer@bainerlawfirm.com

 5   Attorneys for Plaintiffs Tremaine Wilson and Lauren Becker

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     TREMAINE WILSON and LAUREN                             Case No.: 3:19-cv-1491-VC
12   BECKER, individually, and on behalf of other
     members of the general public similarly                JOINT STIPULATION RE SECOND
13   situated, and as aggrieved employees pursuant          AMENDED CLASS ACTION
     to the Private Attorneys General Act
     (“PAGA”),                                              COMPLAINT; [PROPOSED] ORDER
14
                                                                                   AS MODIFIED
15                   Plaintiff,

16           vs.

17   SKYWEST AIRLINES, INC., a Utah
     corporation; and DOES 1 through 100,
18   inclusive,

19                   Defendants.

20

21           Plaintiffs Tremaine Wilson and Lauren Becker (“Plaintiffs”), on the one hand, and

22   Defendant SkyWest Airlines, Inc. (“Defendant”) on the other, hereby stipulate as follows:

23           WHEREAS, the Parties have met and conferred regarding the appropriate class definition

24   as determined by the most current and best available factual and legal information available to

25   Plaintiff at this stage in the proceedings;

26           WHEREAS, the Parties have specifically met and conferred regarding the recent

27   California Supreme Court rulings in Ward v. United Airlines, Inc. and Oman v. Delta Air Lines,

28

     Stipulation to File Second Amended Complaint; [Proposed] Order
               Case 3:19-cv-01491-VC Document 51 Filed 10/02/20 Page 2 of 4



 1   Inc., and those decisions’ import to 1) the appropriate class definition and 2) Plaintiffs’ claim for

 2   unpaid overtime;

 3           WHEREAS, Plaintiffs have expressed an intention to amend the Complaint to update the

 4   class definition and dismiss their cause of action for unpaid overtime based on the Ward and

 5   Oman decisions;

 6           WHEREAS, the Parties have met and conferred regarding the filing of an amended

 7   complaint in the above-captioned action, which will amend the currently-plead class definition

 8   and remove Plaintiff’s First Cause of Action for unpaid overtime;

 9           THEREFORE, IT IS HEREBY STIPULATE AND AGREED BY THE PARTIES
10   HERETO, THROUGH THEIR RESPECTIVE COUNSEL, AS FOLLOWS:
11           The parties hereby stipulate to allow Plaintiffs leave to file the Second Amended
12   Complaint attached to this Stipulation and [Proposed] Order as Exhibit “A.”
13

14   DATED: September 29, 2020                         THE BAINER LAW FIRM
15
                                               By      /s/ Matthew R. Bainer
16
                                                       MATTHEW R. BAINER
17                                                     Attorneys for Plaintiffs

18

19

20

21   DATED: September 29, 2020                         JONES DAY

22
                                               By      /s/ Amanda C. Sommerfield
23                                                     AMANDA C. SOMMERFIELD
                                                       Attorneys for Defendant
24                                                     SKYWEST AIRLINES, INC.
25

26

27

28

     Stipulation to File Second Amended Complaint; [Proposed] Order
               Case 3:19-cv-01491-VC Document 51 Filed 10/02/20 Page 3 of 4



 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2           I, Matthew R. Bainer, attest that concurrence in the filing of this document has been

 3   obtained from the other signatories. I declare under penalty of perjury under the laws of the

 4   United States of America that the foregoing is true and correct.

 5           Executed this 29th day of September, 2020, at Oakland, California.

 6

 7                                                                    /s/ Matthew R. Bainer

 8                                                                    MATTHEW R. BAINER

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation to File Second Amended Complaint; [Proposed] Order
Case 3:19-cv-01491-VC Document 51 Filed 10/02/20 Page 4 of 4
